                                                                       Case 1:18-cv-04864-WMR Document 30 Filed 12/10/18 Page 1 of 1
      OFFICE OF THE CLERK                                                                                                                                                       U.S. POSTAGE)>PlrNEYBO~       S
IJNITED STATES DISTRICT COl RI
 2211 ‘3ITED STATES COURTHOUSE                                                                                                                                                   IF —‘—w~r~
     75 TED TURNER DRIVE. SW
   ATLANTA GEORGIA 30303-3318                                                                                                                                                   ZIP 30303  $ 001          0
                                                                                                                                                                                02 WV
        OFFICL4J. BUSINESS                                                                ~~‘\\                                                                                 0001383857    T 24 2018




                       *     S.,




                       ;~ I
                                                          ‘-4
                                                          0
                                                                                                                          ,~




                                                                                                                   c


                                                                                                                ~
                                                                                                                       ~-\~ ~ ~>ec~
                                                            z
                                                            r
                                                                                                       -c -.              ~‘         v~’~
                                                                %0

                                                                Lfl


                                                                0
                                                                0
                                                                 ‘-I




                                   c        a   r’~
                                   o        ~
                                                C
                                   LflOü)       C
                                   o ~
                                                >-
                                        (5~     z
                                       .= 0
                                   ~                  -
                                        ~._.r-4 0.~
                                   ~     ~ ~ L
                                    G) r~ (0 r~ 0
                                   -c Lfl~U->                                                 NIXIE                                                       8~ii/2~/i8
                                   ~ u co .c ~
                                                                                                                  RETURN           TO     SENDER
                                    (~ cuco+-’ a)                                                              :~!F.!~’~                  •~t~-~   ~m-r~
                                                                                                                                                                                   I
                                                                                                  ~

                                                                                                  --             ~A~t              r~              i~t~
                                                                                              MAEIIAL P-R~C -R~                         ~6øN329144-gø6ø~
                                                                                                         I11II111111ll~II11l1~!I1IIIIIII11I11111Ii1~I11II1II1I11II~I119i1   -
